Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 7, the limitation “a laser light” is unclear if it is referring to the “laser light” recited in line 4, or if it is a different laser light.
In claim 1, line 7, the limitation “an ultrashort pulse laser source” is unclear if it is referring to the “laser source” recited in line 4, or if it is a different laser source.
In claim 2, line 6, the limitation “a laser light” is unclear if it is referring to the “laser light” recited in line 4, or if it is a different laser light.
In claim 2, line 7, the limitation “an ultrashort pulse laser source” is unclear if it is referring to the “laser source” recited in line 5, or if it is a different laser source.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 2, 9, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stevens (US 5,622,540).
Regarding claim 2, Stevens teaches a method for dividing a composite material (combination of 10 and 12) in which a brittle material layer (glass sheet 10) and a resin layer (protective material 12; Col. 2, lines 56-67) are laminated, the method comprising: a removing step of removing the resin forming the resin layer and thereby forming a processed groove (14) along a scheduled dividing line of the composite material by radiating a laser light (17) oscillated from a laser source (16) to the resin layer along the scheduled dividing line (as shown in Fig. 1), and a brittle material removing step of dividing the composite material by radiating a laser light (17) oscillated from an ultrashort pulse laser source (16) to the brittle material layer along the scheduled dividing line and thereby removing the brittle material forming the brittle material layer after the resin removing step (as shown in Fig. 3).
Regarding claim 9, Stevens teaches the method for dividing a composite material as set forth above, further comprising a cleaning step of removing a residue of the resin forming the resin layer by cleaning the processed groove formed in the resin removing step before the brittle material removing step (through water jet 22; as shown in Fig. 2), 
Regarding claim 11, Stevens teaches the method for dividing a composite material as set forth above, wherein the laser source used in the resin removing step is a CO2 laser source (Col. 4, line 12).
Regarding claim 12, Stevens teaches the method for dividing a composite material as set forth above, wherein the resin layer is an optical film (polyethylene or polyethylene terephthalate can be used to form optical films; Col. 2, lines 59-64; https://en.wikipedia.org/wiki/Polyethylene_terephthalate; https://en.wikipedia.org/wiki/Polyethylene ).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens (US 5,622,540) in view of Yuan (US 2019/0118306).
Regarding claim 1, Stevens teaches a method for dividing a composite material (combination of 10 and 12) in which a brittle material layer (glass sheet 10) and a resin layer (protective material 12; Col. 2, lines 56-67) are laminated (as shown in Fig. 1), the 
Stevens fails to disclose wherein the processing mark formed in the brittle material removing step is perforated through holes along the scheduled dividing line, and a pitch of the through holes is 10 µm or less.
Yuan teaches a laser cutting process wherein the processing mark (12) is perforated through holes along the scheduled dividing line (14), and a pitch of the through holes is 10 µm or less (p.0047).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have modified the processing mark of Stevens, with Yuan, by providing perforated through holes along the scheduled dividing line, for the advantages of an easier division of the composite material.
Regarding claims 3 and 8, Stevens and Yuan combined teach the method for dividing a composite material as set forth above, wherein in the brittle material removing 
Regarding claim 4, Stevens and Yuan combined teach the method for dividing a composite material as set forth above, further comprising a cleaning step of removing a residue of the resin forming the resin layer by cleaning the processed groove formed in the resin removing step before the brittle material removing step (Stevens, through water jet 22, as shown in Fig. 2; Yuan, abstract, p.0037; as shown in Fig. 4), wherein in the brittle material removing step, the laser light oscillated from the ultrashort pulse laser source is radiated to the brittle material layer from the processed groove side (Stevens; as shown in Fig. 2 and 3).
Regarding claims 5 and 10, Stevens and Yuan combined teach the method for dividing a composite material as set forth above, wherein in the brittle material removing step, the brittle material forming the brittle material layer is removed by utilizing a flamentation phenomenon of the laser light oscillated from the ultrashort pulse laser source, or applying a multi-focus optical system or a Bessel beam optical system to the ultrashort pulse laser source (Yuan; p.0054).
Regarding claim 6, Stevens and Yuan combined teach the method for dividing a composite material as set forth above, wherein the laser source used in the resin removing step is a CO2 laser source (Stevens, Col. 4, line 12; Yuan, abstract, p.0037).
Regarding claim 7, Stevens and Yuan combined teach the method for dividing a composite material as set forth above, wherein the resin layer is an optical film (Stevens, polyethylene or polyethylene terephthalate can be used to form optical films, .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2017/0120391, US 2018/0370205 and US 2017/0098579.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        12/30/2021

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761